Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-3, 5-16 are allowed.
Claim 4 is cancelled.


REASONS FOR ALLAOWACE
The following is the examiner’s statement of reason for allowance:
The Independent claims 1, 12, 17 among other things teach a non-transitory computer readable medium encoded with executable instructions which, when executed by the processor, causes a server to perform a method comprising: expose an API for imaging requests; responsive to a first imaging request, received through the API, to provision at least one computing node including to install a first operating system, a first distributed storage services stack, or both on the at least one computing node, initiating installation of the first operating system, the first distributed storage stack, or both by initiating imaging of the at least one computing node and initiating a first log of progress; responsive to a second imaging request, received through the API, to provision at least one other computing node including to install a second operating system, a second distributed storage services stack, or both on the at least one other computing node during at least a portion of time that the at least one computing node is being provisioned, initiating installation of the second operating system, the second distributed services stack, or both by imaging of the at least one other computing node and initiating a second log of progress.
The Prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449